The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-21 are presented for examination

Allowable Subject Matter

Claims 2, 5, 9, 12, and 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over John (US Patent Application 20180025270) in the view of Geffin (US Patent Application 20120053925).
As per claim 1, John teaches generating a record of synthetic machine learning benchmarks for synthetic machine learning models that are obtained by changing machine learning network topology parameters [0040, fig. 3, as shown in figure 3 and explained in the listed paragraph, hardware metrics are inputted to the synthetic code generator 304 where synthetic code generator 305 generates machine learning metric accordingly.  As shown in figure 3, the output of the code synthetic code generator 305 change of those metrics accordingly].
receiving hardware information from a client device executing a machine learning program or preparing to execute a machine learning program [0043-0044, fig. 4 step 401, as shown in figure 4 in step 401, hardware metrics are received from specific user or user devices.  Those hardware metrics are considered to be workload for specific devices related to the machine learning techniques].
John does not teach selecting a synthetic machine learning benchmark based on the hardware information and the synthetic machine learning models; and
determining a work schedule for the client device based on the selected synthetic machine learning benchmark.
	However, Geffin teaches selecting a synthetic machine learning benchmark based on the hardware information and the synthetic machine learning models [0043, as pointed out selection based on the hardware profiled previously during the machine learning process]. 
determining a work schedule for the client device based on the selected synthetic machine learning benchmark [0030, as pointed out the machine learning method used here enables organization to schedule the best time to execute specific workload in order to reduce power consumption].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of John to include the method of Geffin in order to select specific model and use that model to schedule specific workload in order to manage or reduce power consumption.

As per claim 3, John does not teach selecting a synthetic machine learning benchmark based on the hardware information and the synthetic machine learning models comprises analyzing the hardware information received from the client device and correlating the hardware information with the synthetic machine learning models based on the analysis of the hardware information.
However, Geffin teaches selecting a synthetic machine learning benchmark based on the hardware information and the synthetic machine learning models comprises analyzing the hardware information received from the client device and correlating the hardware information with the synthetic machine learning models based on the analysis of the hardware information [0043, as pointed out hardware profiled or hardware metric is related to specific learning model].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of John to include the method of Geffin in order to select specific model and use that model to schedule specific workload in order to manage or reduce power consumption where hardware metrics are related to specific training model.

As per claim 4, John teaches a power consumption measurement of the client device [0018, 0033, power consumption performance metric].

As per claim 6, John does not teach comparing the results of the analysis of the hardware information with the generated synthetic machine learning models.
Geffin teaches, comparing the results of the analysis of the hardware information with the generated synthetic machine learning models [0042, 0055, as pointed out comparison can be used with multiples hardware provide in a graphical format].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of John to include the method of Geffin in order to compare model for power efficiency. 

As per claim 7, John does not teach choosing the machine learning benchmark from the record that corresponds with the machine learning model that correlates best with results of the analysis of the hardware information.
However, Geffin teaches choosing the machine learning benchmark from the record that corresponds with the machine learning model that correlates best with results of the analysis of the hardware information [0076, specific model selected may provide the best result as indicated].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of John to include the method of Geffin to provide a way to select the best model to optimize power management.

As per claims 8, 10-11, 13-15, 17-18, and 20-21, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 8, 10-11, 13-15, 17-18, and 20-21 are also rejected as being unpatentable over John in view of Geffin for the same reasons set forth in the rejected claims above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US 20170205863) teaches dynamically updating a power management policy of a processor.
Carroll (US 20130067261) teaches system and method for computer power control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187